MEMORANDUM **
Billa Singh, a native and citizen of India, petitions for review of an immigration judge’s (“IJ”) exclusion order. We dismiss the petition for lack of jurisdiction.
We lack jurisdiction over Singh’s contentions that the IJ’s November 29, 1994, exclusion order is not valid because Singh failed to exhaust his administrative remedies. See 8 U.S.C. § 1252(d)(1); Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir.2007).
To the extent Singh is challenging the government’s decision to execute the exclusion order, we lack jurisdiction. See 8 U.S.C. § 1252(g).
In light of our disposition, Singh’s motion to supplement the record is moot.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.